Beck, Presiding Justice.
1. The findings of fact by the court in its judgment were authorized by the evidence in the case.
2. The court did not err in holding that “the provision of the ordinance requiring those selling ice cream in the City of Augusta to secure a permit from the board of health of that city is reasonable and lawful.” The regulation is not unreasonable, unlawful, or void under our laws and constitution, in view of the relation of milk and its products to the health and physical welfare of many citizens to whom the products referred to are part of their daily food, and whose health would be endangered if those products were not free from all infection.
3. The court, in allowing the amendment to the petition offered by the plaintiffs, properly excepted from this allowance the prayer that “the court, by its decree, direct the Richmond County Department of Health to immediately issue to petitioners a permit from the health officer of the City of Augusta to sell or offer to sell its milk products and ice *652cream in Richmond County.” The court did not err in refusing an injunction. Judgment affirmed.
No. 11041.
July 2, 1936.
Rehearing denied July 17, 1936.

All the Justices concur.

On motion for rehearing Russell, C. J., dissents.
Rodney 8. Cohen and Rodney 8. Cohen Jr., for plaintiffs.
William T. Gary, for defendants.